Order entered October 26, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00847-CV

                 IN THE INTEREST OF N.K.R.M., A CHILD

               On Appeal from the 256th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-17-20137

                                      ORDER

      Before the Court is appellant’s motion for extension of time to file his notice

of appeal. We GRANT the motion and deem the notice of appeal filed September

18, 2020 timely for jurisdictional purposes.

      We ORDER Glenda Finkley, Official Court Reporter for the 256th Judicial

District Court, to file the reporter’s record no later than November 30, 2020.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Finkley and the parties.

                                               /s/   ERIN A. NOWELL
                                                     JUSTICE